Title: Abigail Adams to John Adams, 19 August 1776
From: Adams, Abigail
To: Adams, John


     
      
       Monday August 18 i.e. 19, 1776
       
      
     
     I set down to write you a few lines by the post, because I would not omit one opportunity. I received yours of August 6 but cannot tell what to do for you confined as I am here. I shall know what you would have me do by Mr. A when he returns. At present all my attention is taken up with the care of our Little Charles who has been very bad. The Symptoms rose to a burning fever, a stupifaction and delirium ensued for 48 hours. The Doctor attended him as tho he had been his own child. He has the Distemper in the natural way. A most plentifull Eruption has taken place. Tho every thing has been done to lessen it that could, his face will be quite coverd, many if not all will run together. He is yet a very ill child, tho his Symptoms are lessend.
     I would not have allarmed you. I hope he is not dangerous, but we cannot tell the Event. Heaven grant it may be favorable. I will write you by wedensday Post. I shall see then how he is like to be, and can form a better judgment of Him.—Nabby is Cleverly. They are turning fast upon her; and she can walk to day with borrowing my Shooes and Stockings. Adieu the Post will leave me. Dont forget my Herbs for your own sake as well as mine.—Ever yours.
    